Title: To George Washington from John Hancock, 1 December 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Decr 1t 1776.

Your Favour of the 30th Novr was duely received; in Consequence of which, as the Contents were of the utmost Importance, I thought proper to call the Congress together; whose Resolutions of this Day, I now do myself the Honour to enclose.
Considering the very critical Situation of our Affairs, the Congress have agreed that you may order into the Jerseys, the Troops who are at present on the East Side of Hudson’s River, if it should be your Opinion, the public Service will receive any Benefit from such a Movement.
You will please to direct that the Cloathing, as fast as it arrives, at Head Quarters or at any of the Camps, should be given to those Soldiers who stand most in Need of them.
The Secret Committee will order one or two Persons to set out immediately to the Eastern States, to see that the Cloathing & Stores which have been purchased in that Quarter, be sent to the Army with all possible Dispatch. I have the Honour to be, with Sentiments of the most perfect Esteem & Respect, Sir your most obed. & very hble Servt

John Hancock Prest

